Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139617 (82)(83)(89)                                                                                 Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  2000 BAUM FAMILY TRUST, BAUM FAMILY                                                                  Diane M. Hathaway
  TRUST, JOSEPH BEAUDOIN, SANDRA                                                                      Alton Thomas Davis,
  BEAUDOIN, ADELE MEGDALL REVOCABLE                                                                                      Justices
  TRUST, PAUL NOWAK & JOAN NOWAK TRUST,
  MARILYN ORMSBEE, MARK SCHWARTZ,
  WENDY SCHWARTZ, and THOMAS THOMASON,
            Plaintiffs/Counter
            Defendants-Appellants,
                                                                              SC: 139617
  v                                                                           COA: 284547
                                                                              Charlevoix CC: 07-061121-CH
  WILLIAM BABEL, JUDY BABEL, JAMES
  CAHILL, GLORIA CAHILL, DANIEL ENGSTROM,
  PENNY ENGSTROM, ARTHUR A. RANGER TRUST,
  PATRICIA L. RANGER TRUST, and CHARLEVOIX
  COUNTY ROADCOMMISSION,
            Defendants/Counter
            Plaintiffs-Appellees,
  and
  AL GOOCH, ELIZABETH GOOCH, JESSE
  HALSTEAD, and LINDA HALSTEAD,
            Intervening Defendants/
            Counter Plaintiffs-Appellees,
  and
  CHARLEVOIX TOWNSHIP,
             Defendant-Appellee.
  _________________________________________


          On order of the Chief Justice, motions by appellee Charlevoix County Road
  Commission and by amicus County Road Association of Michigan for extension of time for
  filing their briefs are GRANTED. The motion by Charlevoix Township for extension of time
  is DENIED as moot.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2010                    _________________________________________
                                                                               Clerk